               Case 20-12895-PDR         Doc 133      Filed 05/27/21    Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION


IN RE:                                                        CASE NO.: 20-12895-PDR

CHARLES RAYFIELD RHODES                                       CHAPTER 13

         Debtor.

_____________________________________/


                                 CITY OF HOLLYWOOD’S
                              OBJECTION TO CONFIRMATION

         The City of Hollywood, by and through its undersigned attorney, hereby objects to

confirmation of the Debtor’s Fifth Amended Chapter 13 Plan (the “Plan”) [D.E. 131] and in

support thereof states as follows:

                                              FACTS

1.       On March 2, 2020, Charles Rayfield Rhodes (the “Debtor”) filed his voluntary petition for

relief under Chapter 13 of Title 11 of the United States Code (the “Bankruptcy Code”).

2.       On or about May 17, 2021, while conducting a public bankruptcy search the City of

Hollywood learned of the Debtor’s filing.

3.       Federal Bankruptcy Rule 1007(a)(1) states that a debtor shall file with the petition a list

containing the name and address of each entity to be included on schedules and the debtor shall

file a supplemental statement promptly upon any change in circumstances.

4.       The Debtor is aware of all debts owed to the City of Hollywood and is currently in active

litigation against the City of Hollywood.

4.       The City of Hollywood is creditor secured by lien(s) on property in which the estate has an

interest, therefore City of Hollywood should have been listed and provided noticed.
              Case 20-12895-PDR           Doc 133      Filed 05/27/21      Page 2 of 3




5.      The City of Hollywood contends that the Debtor’s Plan fails to provide for payment of its

secured claims.

6.      Therefore, the Debtor’s Plan cannot be confirmed.

        WHEREFORE, the City of Hollywood respectfully request that the Court enter an Order:

(i) denying confirmation of the Debtor’s Plan; (ii) require the Debtor to file a plan that includes

any and all of City of Hollywood claims; and (iii) providing for such further relief as this Court

deems just and proper.



                                                                        Respectfully submitted,

                                                                DOUGLAS R. GONZALES,
                                                                CITY ATTORNEY
                                                                City of Hollywood
                                                                2600 Hollywood Boulevard
                                                                Room 407
                                                                Hollywood, FL 33020
                                                                Telephone: (954) 921-3435
                                                                Telecopier: (954) 921-3081


                                                                By: /s/Kendra Breeden Esq.
                                                                    Kendra Breeden Esq.
                                                                    Collections Attorney
                                                                    Fla. Bar No. 111383
                                                                    kbreeden@hollywoodfl.org


                                  CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on May 27, 2021 I electronically filed the foregoing
document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
is being served this day by transmission of Notices of Electronic Filing generated by CM/ECF to
those parties registered to receive electronic notices of filing in this case or via U.S. mail as listed
in the below Service List.
              Case 20-12895-PDR         Doc 133     Filed 05/27/21     Page 3 of 3




VIA CM/ECF:

20-12895-PDR Notice will be electronically mailed to:

Robert J. Bigge Jr., Esq on behalf of Debtor Charles Rayfield Rhodes
brpa@biggerodriguez.com, biggerr72292@notify.bestcase.com

Melbalynn Fisher on behalf of Creditor U.S. Bank National Association
mfisher@ghidottiberger.com

Clarissa Pinheiro Schild Esq., on behalf of the Internal Revenue Service at
clariss.schild@usdoj.gov

Neisi I Garcia Ramirez on behalf of Creditor U.S. Bank National Association
Neisi.GarciaRamirez@mccalla.com, FLBKECF@mccalla.com,mccallaecf@ecf.courtdrive.com

Keith S Labell on behalf of Creditor Deutsche Bank National Trust Company
klabell@rasflaw.com, klabell@rasflaw.com

Keith S Labell on behalf of Creditor Wells Fargo Bank, National Association
klabell@rasflaw.com, klabell@rasflaw.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Christopher P Salamone on behalf of Creditor Wells Fargo Bank, National Association
csalamone@rasflaw.com, csalamone@rasflaw.com

Robin R Weiner
ecf@ch13weiner.com, ecf2@ch13weiner.com
